Citation Nr: 1756177	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-44 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss/ear infection.

2.  Entitlement to service connection for bilateral dry eye syndrome claimed as an eye condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION
The Veteran served active duty in the U.S. Army from September 1956 to February 1961.  

This case comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  Jurisdiction was subsequently transferred to the Houston, Texas VARO.  The Veteran filed his notice of disagreement in March 2014, and timely filed his substantive appeal in December 2015.

The Veteran requested a BVA hearing by videoconference in his December 2015 substantive appeal.  The hearing was scheduled for October 24, 2017, but the Veteran failed to appear.  The Board considers the Veteran's failure to appear as a withdrawal.  Likewise, the Veteran has not filed a motion for a new hearing date.  Under 38 C.F.R. § 20.704(d), if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  Therefore, the Board considers the hearing request withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Here, in an August 2013 C&P examination, the Veteran was diagnosed with dry eye syndrome.  The Veteran reported that his current eye condition has been poorly controlled with various eye medications over many years.  Moreover, the Veteran's STRs show numerous eye conditions during his time in service, which may be related to his current condition.  The August 2013 examiner did not provide an opinion to link his current condition with his in-service eye conditions.  Therefore, a medical opinion was sought in October 2013.  In that opinion, the examiner simply opined no, the etiology for dry eye syndrome is multifactorial.  The examiner did not provide a nexus opinion applying the proper legal standard other than cursorily stating in the negative.  The Board finds this medical opinion inadequate as the examiner was unable to offer a complete rational to support the conclusion that his dry eye syndrome is related to his in-service eye conditions.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because the October 2013 examiner did not provide an opinion that offers an adequate rational, a remand is necessary.

With regard to the hearing loss claim, the Board notes that a VA examination was conducted in October 2013 which included a negative etiology opinion.  The opinion was based, at least in part, on the examiner's observation that the Veteran's audiological testing conducted at the time of his separation examination revealed 0 decibel loss at all pertinent frequecies.  It is not apparent if the examiner was aware that, prior to 1967, it is assumed that hearing tests were conducted using American Standards Association (ASA) units.  After that date testing is assumed to use the current International Standards Organization-American National Standards Institute (ISO-ANSI) units.  When the Veteran's audimetric test results are converted from ASA to ISO-ANSI units, the audiometric results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

A remand is required for the examiner to address this difference and whether it changes the prior negative etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Return the file to the October 2013 VA eye examiner to issue an addendum opinion regarding the etiology of the Veteran's dry eye syndrome.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination.

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to provide an addendum to the examination report, which addresses the following:

(a) Whether the Veteran's current dry eye syndrome is at least as likely as not (50 percent or greater probability) etiologically related to his military service.

The examination report must include a complete rationale for all opinions expressed.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Return the file to the October 2013 VA audiological examiner to issue an addendum opinion regarding the etiology of the Veteran's hearing loss.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination.

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to provide an addendum to the examination report, which addresses the following:

(a) Given that the Veteran's actual audiometric results from his discharge examination are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Is it at least as likely as not (50 percent or greater probability) that the Veteran has hearing loss etiologically related to his military service.

The examination report must include a complete rationale for all opinions expressed.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  





The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




